This is a suit for damages resulting from alleged illegal and unwarranted acts of the defendant. The sum claimed is $4,926.50. Liability, in any sum, is denied, and, assuming the attitude of plaintiff in reconvention, the defendant claims and prays for judgment against the plaintiff for $290 for past-due rent.
There was judgment in the trial court in favor of plaintiff on the main demand for $300 and costs, and in favor of defendant on its reconventional demand for $80.
The plaintiff alone appealed. The defendant has answered the appeal and prays that the judgment in favor of plaintiff for $300 and costs be avoided, and that the judgment in favor of defendant on its reconventional demand be amended by awarding it the additional sum of $17.50 per month for 10 months and 11 days, and, as thus amended, that it be affirmed. *Page 333 
The record discloses that the plaintiff, a physician, was a tenant of defendant; that he occupied an office in defendant's building at a monthly rental of $30; that his rent was in arrears for more than two months; that agents of the defendant made many fruitless efforts to locate plaintiff's whereabouts, and finally removed his office furniture, fixtures, etc., into another room in the building. In some unexplained way, a fire occurred in the room in which the plaintiff's property was stored which, to some extent, damaged the property, and, as a result, this suit was brought.
The plaintiff claims the following items of damage: Property destroyed by fire, $1,426.50; loss of practice on account of deprivation of books, instruments, etc., $1,500; humiliation, mortification, and embarrassment, $500; attorney's fees, $500; and exemplary damages, $1,000.
We have read the testimony carefully and it convinces us that the plaintiff has very little, if any, cause to complain. Shortly after the fire two physicians, at the request of an agent of the defendant, made an estimate of the damage done to the plaintiff's property by the fire, and they fixed the damage at $144. (Trans. p. 19.) The preponderance of the evidence convinces us that the defendant was more considerate of the plaintiff's rights than the law actually requires. The evidence also shows that the room in which the plaintiff's property was stored was not subject to his use as an office, and that the trial judge correctly ruled that defendant was not entitled to rent for that room.
For these reasons, it is decreed that the judgment on the main demand, in favor of *Page 334 
the plaintiff and against the defendant for $300, be reduced to $144, and, as thus amended, that the judgment be affirmed; the costs of appeal to be paid by the plaintiff.